DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 20 are objected to because of the following informalities:  “bout” on line 2 (of each claim) should be “about”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites, “The film of claim 15, wherein the liquid crystalline polymer contains repeating units derived from 6-hydroxy-2-naphthoic acid and 4-hydroxybenzoic acid in a molar ratio of about 0.1 to about 40”; however, given that claim 15 requires the liquid crystalline polymer to contain repeating units derived from 6-hydroxy-2-naphthoic acid (HNA) in an amount of about 70 mol.% or more, the maximum amount of remaining units that can be derived from other monomers including 4-hydroxybenzoic acid (HBA) is about 30 mol.%.  Thus, the lower limit of the ratio of HNA and HBA cannot be as low as “about 0.1” as recited in instant claim 21 nor “about 1” as recited in instant claim 22, and must be about 2.33, e.g. about 70/about 30.  Therefore, claims 21 and 22 extend the ratio beyond that allowed by the limitations of claim 15 from which claims 21 and 22 depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-16, 18, 19, 21, 23-25 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Washino (US2021/0269588).  Washino discloses a wholly aromatic liquid crystalline polyester resin and molded article (Abstract) such as a plate or film formed from the wholly aromatic liquid crystalline polyester resin (Paragraph 0055), useful for producing electrical and electronic components including antennas used in electronic and telecommunication equipment such as ETC, GPS, wireless LAN, and mobile phones, high-speed transmission connectors, circuit boards, flexible circuit boards, laminate circuit boards, millimeter wave and quasi-millimeter radars, insulating films, and the like (Paragraph 0058); wherein the resin molded article comprising the wholly aromatic liquid crystalline polyester is subjected to heat treatment and has a dielectric loss tangent (i.e. dissipation factor) at 10 GHz of 0.85 x 10-3 or less (as in instant claims 1, 3, 15, and 18; Paragraphs 0011 and 0027-0032) and a melting point of preferably 290°C to 360°C or still preferably 300°C to 350°C (Paragraph 0026, as in instant claims 4 and 19), with working examples having a relative permittivity (i.e. dielectric constant) at 10 GHz of 3.5 and 3.6 (as in instant claims 1, 3, 15 and 18) before and after heat treatment, as well as melting points and dissipation factors within the claimed ranges (Examples, Paragraphs 0120-0127).  
Washino discloses that the wholly aromatic liquid crystalline polyester resin preferably contains three or more structural units including 10-70 mol% of structural unit (I) derived from 6-hydroxy-2-naphthoic acid (HNA) represented by formula (I); 15-45mol% of structural unit (II) represented by formula (II) wherein Ar1 may be a (bi)phenyl, naphthyl or (phen)anthryl group such as 4,4-dihydroxybiphenyl (BP); and 15-45mol% of structural unit (III) represented by formula (III) derived from, for example, terephthalic acid (TPA), isophthalic acid (IPA), and/or 2,6-naphthalene dicarboxylic acid (NADA); and optionally 10mol% or less of structural unit (IV) derived from p-hydroxybenzoic acid (i.e. 4-hydroxybenzoic acid, HBA, Paragraphs 0033-0046); with working examples consisting of the wholly aromatic liquid crystalline polyester resin (as in instant claim 12) and having a content of HNA ranging from 48 mol% (i.e. about 50 mol%) to 70 mol% (as instantly claimed) with melting points and dielectric properties as instantly claimed, wherein all of the working examples having “about” 50 mol% or more of units derived from HNA and NADA combined, thereby reading upon the claimed “liquid crystalline polymer that contains repeating units derived from naphthenic hydroxycarboxylic and/or dicarboxylic acids in an amount of about 50 mol.% or more” as recited in instant claim 1, as well as specific examples reading upon “about 70 mol.% or more” of repeating units derived from naphthenic hydroxycarboxylic and/or dicarboxylic acids as in instant claim 5, HNA in an amount of about 50 mol% or more as in instant claim 6, and more particularly, HNA in an amount of “about” 70 mol.% or more as in instant claims 8 and 15 (e.g. Examples 1-20 to 1-23); with the molded plates of the working examples of Test Example 1 having a thickness of 0.4 mm and Test Example 4 confirming that the excellent dielectric properties are also exhibited when the resin is provided in the form of a film having an average film thickness of about 50 microns (reading upon the broadly claimed “film” of instant claims 14 and 15, and particularly a thickness as in instant claim 23; Examples, particularly Text Examples 1 and 4, Tables).
Hence, with respect to the instant claim 1, Washino clearly discloses a polymer composition comprising a liquid crystalline polymer that contains repeating units derived from naphthenic hydroxycarboxylic and/or dicarboxylic acids in an amount of about 50 mol.% or more, wherein the polymer composition exhibits a dielectric constant of about 4 or less and a dissipation factor of about 0.05 or less at a frequency of 10 GHz as recited in instant claim 1, and although Washino does not specifically recite that the “polymer composition exhibits a tensile elongation of about 2% or more as determined at a temperature of about 23°C in accordance with ISO Test No. 527:2012” as instantly claimed, given that Washino clearly discloses examples wherein the polymer composition consists of the wholly aromatic liquid crystalline polyester comprising units as instantly claimed and derived from the same monomers as in the claimed invention in contents as claimed such that the wholly aromatic liquid crystalline polymer taught by Washino, and thus the polymer composition consisting thereof, would inherently exhibit “a tensile elongation of about 2% or more as determined” as instantly claimed, particularly prior to any heat treatment, the invention taught by Washino anticipates instant claim 1 as well as instant claims 3-6, 8, 12 and 14 which depend upon instant claim 1 and are discussed above.
With respect to instant claim 7, as noted above, Washino clearly discloses that HBA may be utilized in an amount of up to 10 mol% with working examples utilizing 5 mol% and hence the Examiner takes the position that Washino discloses the claimed invention as recited in instant claim 7 with sufficient specificity to anticipate claim 7 (Examples, Table 1).
With respect to instant claim 10, Washino discloses working examples comprising structural units derived from HNA and HBA in a ratio of HNA:HBA falling within the claimed range (e.g. Example 1-1 has a ratio of about 10, while Example 1-14 has a ratio of 11, and Example 1-22 of 13) and thus Washino anticipates instant claim 10.
With respect to instant claim 11, as noted above, Washino clearly discloses that the wholly aromatic liquid crystalline polyester resin may further contain structural unit (IV) derived from HBA in a composition ratio of preferably 10 mol% or less (Paragraphs 0045-0046), such that one skilled in the art would have clearly envisaged utilized 10mol% of HBA for any of the working examples disclosed by Washino utilizing about 50mol% of HNA thereby reading upon the claimed molar ratio of about 1 to about 5, and thus anticipating instant claim 11.
With respect to instant claim 13, given that Washino clearly discloses that additives are optional with examples of Test Example 1 utilizing no or 0wt% additives, thereby reading upon the broadly claimed “about 1 wt.%” additives and “about 99 wt.%” liquid crystalline polymers, Washino anticipates instant claim 13.  Further, Washino discloses examples in Test Example 3 wherein wholly aromatic liquid crystalline polyester of Example 1-16 is utilized as a base material blended in a content of 99 or 95 parts by mass with 1 or 5 parts by mass, respectively, of the polyester resin of Comparative Example 1-2, reading upon the broadly claimed “additives constitute from about 1 wt.% to about 60 wt.%” as in instant claim 13, and the blended polymer compositions exhibit the same excellent dielectric properties, as recited in instant claim 1, and hence Washino further anticipates instant claim 13.
With respect to independent claim 15, as discussed in detail above, Washino clearly discloses a polymer composition and film formed therefrom as in instant claim 15, particularly in light of the examples 1-20 to 1-23, wherein it is noted that unlike instant claim 1, instant claim 15 does not require any particular tensile elongation percentage and thus Washino anticipates instant claim 15, as well as instant claims 18, 19, and 23, the limitations of which are discussed above.
With respect to instant claim 16, which like independent claim 1 requires the polymer composition to exhibit a tensile elongation of about 2% or more, the Examiner again takes the position that the wholly aromatic liquid crystalline polyester taught by Washino would exhibit a tensile elongation as broadly claimed, and given that the film taught by Washino consists of the wholly aromatic liquid crystalline polyester, Washino also anticipates instant claim 16.
With respect to instant claim 21, it is again noted that Washino discloses that HBA may be utilized in a content of 10mol% or less and given the specific example utilizing 65mol% of HNA with 5mol% of HBA for a ratio of 13 falling within the claimed range, Washino anticipates instant claim 21.
With respect to instant claims 24-25 and 27, as discussed above, Washino clearly discloses electrical and electronic components comprising the resin molded article in plate or film form, wherein examples of the electrical and electronic components include antennas used in electronic and telecommunication equipment such as ETC, GPS, wireless LAN, and mobile phones, and particularly circuit boards, flexible circuit boards, and laminate circuit boards (Paragraph 0058) wherein the resin molded article is specifically recited as being used to prepare a circuit board with respect to the dielectric loss formula of Paragraphs 0121-0127, and Washino also discloses that a problem to be solved by the wholly aromatic liquid crystalline polyester of the invention is transmission loss which consists of a conductor loss caused by a conductor and a dielectric loss caused by an insulating resin constituting the electrical and electronic component such as a substrate in an electronic device or a telecommunication device (Paragraph 0003), and thus although Washino does not specifically disclose a laminate produced from the example polyesters of Test Example 1 with a conductive layer as in instant claim 24, given that Washino clearly discloses the use of the molded resin plate or film for producing a circuit board including flexible circuit boards which inherently have “a conductive layer” as in instant claim 24 and more particularly, “laminate [multilayer] circuit boards” which inherently have “two conductive layers” with an insulating/dielectric resin layer positioned therebetween as in instant claim 25, one skilled in the art would have clearly envisaged a laminate for use in a circuit board as in instant claims 24-25 as well as a circuit board as broadly recited in instant claim 27 such that the Examiner takes the position that Washino anticipates instant claims 24-25 and 27.
Claims 1-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US2017/0273179).  Kim discloses a laminate (10) for use in a printed circuit board comprising a conductive layer (12) that contains copper (Paragraph 0003) and a film (11) that is positioned adjacent to the conductive layer (12) as shown in Fig. 1, or a laminate (100) comprising a film (110) positioned between two conductive layers (112) as shown in Fig. 2; wherein the film contains a thermoset polymer composition formed by reacting an aromatic (liquid crystalline) polyester with about 0.01 to about 10wt% of a crosslinking agent (Abstract; Figs. 1-2; Paragraphs 0002, 0034-0039, and 0075).  Kim discloses that the crosslinked “aromatic polyester includes repeating units derived from an aromatic hydroxycarboxylic acid, aromatic dicarboxylic acid, aromatic diol, aromatic amide, aromatic amine, or a combination thereof”, particularly HNA in combination with HBA as recited in claim 5 of Kim, wherein when HNA and HBA are employed, the repeating units derived from HNA may constitute from about 15 mol% to about 60 mol% of the polymer while the repeating units derived from HBA may constitute from about 20 mol% to about 65 mol% of the polymer (as in instant claims 1, 6, and 7; and inherently a “liquid crystalline” polyester; Abstract, Paragraphs 0023-0029, as in instant claims 1, 6, and 7).  Kim discloses that the polymer composition has a melting temperature in the range of about 200°C to about 370°C, or in some embodiments from about 250°C to about 360°C or about 290°C to about 335°C (Paragraph 0068, as in instant claim 4); wherein the polymer composition is formed into a film and the film has an average dielectric constant of about 5.0 or less, or in some embodiments about 0.2 to about 3.5, at a variety of frequencies such as about 1 to about 15 GHz, e.g. 1, 2 or 10 GHz (Paragraph 0072, as in instant claims 1 and 3); and a dissipation factor of about 0.0060 or less, or in some embodiments from about 0.0010 to about 0.0040 at a variety of frequencies such as from about 1 to about 15 GHz, e.g. 1, 2 or 10 GHz (Paragraph 0072, as in instant claims 1 and 3).  Kim also discloses that the film has peak elongation values of about 5% or more when tested according to ASTM D882-12 at a testing temperature of 23°C (equivalent to “as determined at a temperature of about 23°C in accordance with ISO Test No. 527:2012” as instantly claimed; Paragraph 0071) reading upon the claimed tensile elongation properties as recited in instant claims 1-2.  Kim also specifically discloses that the aromatic polyester may be “naphthenic-rich” to the extent that it contains a high content of repeating units derived from naphthenic hydroxycarboxylic and/or dicarboxylic acids (Paragraph 0032), and given that as noted above, the repeating units derived from HNA may be up to about 60 mol%, Kim anticipates the invention as recited in instant claims 1-4, 6-7, and 14.
With respect to instant claims 5, 8 and 15, the Examiner takes the position that the “about 60 mol.%” disclosed by Kim reads upon the broadly claimed “about 70 mol.%” of instant claims 5 and 15, and thus Kim anticipates instant claims 5, 8 and 15, as well as instant claims 16-19, the limitations of which have been discussed above with respect to instant claims 1-4.
With respect to instant claims 9-11 and 20-22, as noted above, Kim discloses that the liquid crystal polyester contains repeating units derived from HNA in a content of about 15 to about 60 mol% and HBA in a content of about 20 to about 65 mol% (Paragraph 0029) thereby reading upon the claimed HBA content as recited in instant claims 9 and 20, and disclosing the claimed molar ratio as recited in instant claims 10-11 and 21-22 with sufficient specificity to anticipate the claimed invention as recited in instant claims 9-11 and 20-22.
With respect to instant claims 12 and 13, Kim discloses that the aromatic polyester may be utilized alone, thus 100wt% as in instant claim 12 (Paragraph 0047), or may be utilized in combination with various optional additives, with the aromatic polyester constituting from about 40wt% to about 95wt% of the polymer composition (Paragraph 0067) thereby reading upon the claimed liquid crystalline polymer content as recited in instant claim 13 with the remaining amount totaling to 100wt% reading upon the claimed about 1wt% to about 60wt% with respect to the broadly claimed “additives” and thus Kim anticipates instant claims 12 and 13.
With respect to instant claim 23, Kim discloses that the thickness of the film may vary, but is typically about 500 micrometer or less, in some embodiments from about 2 to about 100 micrometers, or in some embodiments from about 5 to about 50 micrometers (Paragraph 0070), thereby anticipating instant claim 23.
With respect to instant claims 24-28, as noted above, Kim discloses a laminate for use in a circuit board as instantly claimed including conductive layer(s) of copper or alloys thereof (Paragraphs 0073-0075), thereby anticipating instant claims 24-26, and given that Kim specifically discloses a flexible printed circuit board comprising the laminate as recited in claim 19 of Kim, the claimed circuit board of instant claim 27 is anticipated by Kim.  Further, with respect to instant claim 28, given that Kim specifically discloses that the flexible printed circuit boards may be employed in cellular phones which inherently have at least one antenna element configured to transmit and receive radio frequency signals and that is coupled to the circuit board, and given that the “5G” or fifth generation limitation does not provide any additional material or structural limitations to the claimed product to differentiate it from the product taught by Kim, the claimed invention as broadly recited in instant claim 28 is anticipated by Kim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, wherein although the Examiner is of the position that the reference is anticipatory, disclosing the claimed invention with sufficient specificity to anticipate instant claims 1-28 as discussed in detail above, it is alternatively noted that the claimed invention would have been obvious over the teachings of Kim given that Kim teaches ranges for the repeating unit amounts that overlap the claimed ranges as well as properties of the film and polymer composition that encompass and/or fall within ranges as instantly claimed, and given that a prima facie case of obviousness exists where claimed ranges, overlap, lie inside or touch ranges disclosed by the prior art, the claimed invention as recited in instant claims 1-28, alternatively, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US2022/0250371).  Ogawa teaches a liquid crystalline polymer (LCP) extruded film and flexible laminate using the LCP extruded film, particularly for use in producing flexible printed wiring boards (FPC) and the like in the fifth-generation mobile communication system (5G) given the excellent high frequency characteristics and low dielectric properties, wherein the laminate may be a multilayer structure at least having a two layer structure of the LCP extruded film and a metal foil, such as a copper foil, or for example, a three layer structure comprising the LCP extruded film positioned between two metal foils (Entire document, particularly Abstract, Paragraphs 0011, 0043, and 0045; broadly reading upon the laminate structure, circuit board and “5G antenna system” structure of instant claims 24-28).  Ogawa teaches that the LCP extruded film comprises “an aromatic polyester-based liquid crystal polymer at least having at least one selected from the group consisting of para-hydroxybenzoic acid [HBA], terephthalic acid [TPA], isophthalic acid [IPA], 6-naphthalenedicarboxylic acid [NADA], 4,4′-biphenol, bisphenol A, hydroquinone, 4,4-dihydroxybiphenol, ethylene terephthalate and derivatives thereof [as monomer component A], and 6-hydroxy-2-naphthoic acid [HNA] and derivatives thereof, as monomer components” (Abstract, Paragraph 0016), particularly wherein a content of HNA, as monomer component B, in the aromatic polyester-based LCP is 10 mol % or more and less than 70 mol% (Paragraph 0011, aspect (3); Paragraphs 0016-0022).  Ogawa teaches that the aromatic polyester-based LCP may be a binary polycondensate consisting of only the monomer component A and the monomer component B, or may be a ternary or higher polycondensate including other monomers components in addition to A and B (Paragraph 0018), wherein preferably the content in terms of molar ratio of the monomer component A to the aromatic polyester-based LCP is preferably 30 mol% or more and less than 90mol%, with the above 10 mol% to less than 70 mol% of component B (Paragraph 0021); and optionally 10% by mass or less, preferably 3% by mass or less in terms of molar ratio of monomer component C (Paragraph 0022).  Ogawa teaches that examples of preferred aromatic polyester-based LCPs include a binary polycondensate of HBA and derivatives thereof, and HNA and derivatives thereof; and a ternary polycondensate of HBA and derivatives thereof, HNA and derivatives thereof, and monomer component C (Paragraph 0020); and hence Ogawa clearly teaches an aromatic polyester-based LCP consisting of units derived from 10mol% to less than 70mol% of HNA (reading upon “repeating units derived from naphthenic hydroxycarboxylic and/or dicarboxylic acids in an amount of about 50 mol.% or more” as in instant claim 1, “repeating units derived from naphthenic hydroxycarboxylic and/or dicarboxylic acids in an amount of about 70 mol.% or more” as in instant claim 5, “repeating units derived from 6-hydroxy-2-naphthoic acid in an amount of about 50 mol.% or more” as in instant claim 6, and “repeating units derived from 6-hydroxy-2-naphthoic acid in an amount of about 70 mol.% or more” as in instant claims 8 and 15) with 30mol% to less than 90mol% of HBA (reading upon the claimed about 10 mol.% to about 40mol% of 4-hydroxybenzoic acid as in instant claim 7, or more particularly the claimed about 20 mol.% to about 30 mol.% of 4-hydroxybenzoic acid of instant claims 9 and 20, as well as the molar ratios of instant claims 10-11 and 21-22), and given that Ogawa clearly teaches that the LCP extruded film may consist of the aromatic polyester-based LCP, i.e. 100 parts by mass of the LCP per 100 parts by mass in total of the resin components with other additives being optional and thus absent from the film (as in instant claim 12; Paragraphs 0025-0026), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the above binary HNA/HBA liquid crystalline polyester to have properties as instantly claimed including a dielectric constant of about 4 or less and a dissipation factor of about 0.05 or less at a frequency of 10 GHz as in instant claims 1 and 15, or more particularly as in instant claims 3 and 18, as well as tensile elongation properties as in instant claims 1-2 and 16-17, given that Ogawa clearly teaches and/or suggests a liquid crystalline polymer containing the same repeating units as instantly claimed and in amounts as instantly claimed, particularly as in instant claims 5-11, 15, and 20-22.  Hence, the invention as recited in instant claims 1-3, 5-12, 14-18, 20-22 and 24-28 would have been obvious over the teachings of Ogawa given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to instant claims 4 and 19, in addition to the discussion above with respect to instant claims 1 and 15, Ogawa teaches that the LCP extruded film has a melting point of preferably 200°C to 400°C, and more preferably 250°C to 360°C from the viewpoint of heat resistance and processability, particularly preferably 275°C to 345°C (Paragraph 0027), thereby rendering instant claims 4 and 19 obvious over the teachings of Ogawa.
With respect to instant claim 13, in addition to the discussion above with respect to instant claim 1, Ogawa teaches that the LCP extruded film may contain (optional) additives in a content that does not impair the effects of the invention, preferably 0.01 to 10% by mass, more preferably 0.1 to 7% by mass, and further preferably 0.5 to 5% by mass, based on a total amount of the LCP extruded film (Paragraph 0026) reading upon the claimed weight percentages, wherein at a content of “about 1wt%” as claimed, the additives disclosed by Ogawa would not substantially affect the properties of the LCP extruded film as required by Ogawa and thus the invention as recited in instant claim 13 would have been obvious over the teachings of Ogawa.
With respect to instant claim 23, in addition to the discussion above with respect to instant claim 15, Ogawa teaches that the LCP extruded film has a thickness of preferably 5µm or more and less than 1,000µm (encompassing the claimed range given that 5µm reads upon “about 3” micrometers), more preferably 10µm or more and less than 500µm (substantially overlapping the claimed range), and further preferably 30µm or more and less than 250µm (overlapping a majority of the claimed range), thereby rendering claim 23 obvious over the teachings of Ogawa (Paragraph 0032) given that a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US2022/0250371), as applied above, and in further view of Washino or Thompson (Characterization of Liquid Crystal Polymer (LCP) Material and Transmission Lines on LCP Substrates from 30 to 110 GHz) or Nakashima (WO2016/174868A1, please see machine translation for the below cited sections), wherein Washino (Entire document, particularly as recited above) or Thompson (Entire document, particularly Abstract, Table I, Figs. 4-5, Table VI, and Section D) or Nakashima (Entire document, particularly Paragraphs 0001-0004, 0028, 0031-0040, 0044, 0055-0056, and 0092-0094) provides supporting evidence with respect to the Examiner’s position that one skilled in the art would reasonably expect the preferred LCPs taught by Ogawa, particularly the preferred binary LCP of HNA/HBA as discussed above, to exhibit dielectric properties as instantly claimed and/or specifically teaches preferred dielectric properties as instantly claimed for such end uses as taught by Ogawa such that it would have been obvious to one having ordinary skill in the art to provide the LCP extruded film taught by Ogawa with dielectric properties as claimed, and hence the claimed invention as recited in instant claims 1-28 would have been further obvious over Ogawa in further view of Washino or Thompson or Nakashima.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US2022/0250371), as applied above, and in further view of Kim, wherein Kim teaches a similar aromatic polyester derived from HNA and HBA, for use in similar applications to Ogawa, as discussed in detail above, and wherein Kim specifically teaches a preferred low dielectric constant range as instantly claimed (Paragraph 0072) and a preferred low dissipation factor range as instantly claimed (Paragraph 0072) at a frequency as claimed in order to allow the film to be utilized in various electronic applications such as flexible printed circuit boards (Paragraph 0072), and a preferred relatively high elongation percentage as instantly claimed (Paragraph 0071) to allow for good mechanical properties (Paragraph 0071), such that the claimed invention as recited in instant claims 1-28 would have been obvious over the teachings of Ogawa in view of Kim given that it is prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Washino (US2019/0202978) discloses a wholly aromatic liquid crystalline polyester resin having an extremely low dielectric tangent and a molded film or plate formed therefrom, useful for producing electric and electronic components including ETC, GPS, wireless LAN and antennas used in electrical and electronic devices such as mobile phones, a high-speed transmission connector, a circuit board, a flexible circuit board, a millimeter wave or quasi-millimeter radar, or the like; wherein the wholly aromatic liquid crystalline polyester is formed from 40-80mol% of structural unit (I) derived from 6-hydroxy-2-naphthoic acid (HNA).
Chen (US2018/0237582).  Chen discloses a thin liquid crystal polymer (LCP) film and copper clad laminate comprising the thin LCP film having low dielectric constant and low dielectric loss, wherein the thin film includes a polymer formed by reacting (a) p-hydroxybenzoic acid (HBA), (b) 6-hydroxy-2-naphthoic acid (HNA), and (c) branched monomer in a molar ratio of (a) HBA to (b) HNA (HBA:HNA) of between 50:50 to 90:10, and (c) is present in a molar ratio of (c) over the sum of (a) and (b) (c:a+b) of between 0.25:100 and 0.5:100.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 19, 2022